PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Toubal, Karim
Application No. 16/478,451
Filed: 16 Jul 2019
For: METHOD FOR CREATING A THREE-DIMENSIONAL VIRTUAL REPRESENTATION OF A PERSON



:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
January 20, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of May 29, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 30, 2020.  A Notice of Abandonment was mailed December 24, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, claims, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2611 for further examination on the merits. 

 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET 


cc:   Brett C. Booth
       230 South 500 East, Suite 300
       Salt Lake City, UT  84110